—In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Golia, J.), dated August 31, 1998, as denied their cross motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that there is an issue of fact as to whether the plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Pasutto v Hacker, 251 AD2d 478; Jenkins v Kenny Trucking, 240 AD2d 709; Wolfram v Vassilou, 239 AD2d 340; Grullon v Chang Ok Chu, 240 AD2d 367). Bracken, J. P., Thompson, Goldstein, Mc-Ginity and Schmidt, JJ., concur.